Citation Nr: 1503294	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a neck injury.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in September 2011 but failed to attend the hearing.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that aside from a January 2015 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file,   they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The reopened claim for service connection for residuals of a neck injury pursuant to the adjudication herein addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A claim for residuals of a neck injury was originally denied by an October 1992  rating decision; the Veteran was shortly thereafter informed of this decision and his appellate rights but did not initiate an appeal of the decision within one year, nor was any new and material evidence received within one year.

2.  Additional evidence received since the October 1992 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a neck injury, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The October 1992 rating decision is final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992). 

2.  New and material evidence has been received since the October 1992 rating decision to reopen the Veteran's claim for service connection for residuals of a neck injury.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for residuals of a neck injury, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the present case, the RO by way of an October 1992 rating decision denied the Veteran's claim for service connection for residuals of a neck injury.  Shortly thereafter, the RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1992).  As a result, the RO's decision became final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the October 1992 rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the October 1992 rating decision.  Such evidence included the service treatment reports (STRs) that include a September 1989 STR noting treatment for neck pain accompanied by sensations of tingling and warmth.  The assessment at that time was possible muscle strain/muscular tenderness.  A July 1990 STR reflects treatment for neck pain following a training accident in July 1990 in which the Veteran was struck from behind by another vehicle.  The Veteran reported hearing a "pop" in his neck and feeling a warm sensation in the posterior portion of the neck following the accident.  He reported neck pain and frontal headaches.  The physical examination of the neck revealed tenderness and limited motion secondary to pain and spasm, but x-rays of the cervical spine were negative.  The assessment was muscular strain of the neck and tension headaches.  No further treatment for the neck during service is shown thereafter, and the basis for the denial of service connection in the October 1992 rating decision was that the muscle strain of the neck shown in July 1990 was an acute injury and resolved completely in service without any residual disability.  

Evidence received since the October 1992 rating decision rating decision includes reports from a private anterior cervical diskectomy and arthrodesis at C5/C6 performed in July 2008 for an extruded C5-C6 disk rupture with cord compression and myelopathy.  Also received were reports from a private cervical spine x-ray conducted in August 2008 and a December 2008 magnetic resonance imaging reflecting post surgical changes at C5-C6.  A discussion of the in-service neck injury-and reports of neck pain thereafter from "time to time"-was included in clinical reports preceding the July 2008 surgery.  Also received since the October 1992 rating decision were assertions by the Veteran as to continuing neck pain since service in the July 2009 notice disagreement and April 2010 substantive appeal.  The credibility of these assertions has been presumed in making the determination herein.  Justus, supra.

In short, the Board finds that the information received since the October 1992 rating decision is not cumulative or redundant of the evidence of record at the time of that decision; relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a neck injury; and raises a reasonable possibility of substantiating the claim in light of the basis of the prior denial.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for residuals of a neck injury.  38 C.F.R. § 3.156(a); Shade, supra.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of a neck injury is reopened.

REMAND

Although the Board regrets the additional delay, prior to rendering a decision on the merits, the Board finds that additional development is necessary to decide the claim for service connection for residuals of a neck injury.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While the Veteran was afforded a VA examination in December 2009 that resulted in a conclusion that the Veteran's current neck disability (extruded and/or herniated cervical nucleus pulposus) was not due to service, this was based solely on a determination of insufficient clinical evidence of a neck disability during service or after service before 2008, and did not specifically document consideration of the Vetean's assertions of neck pain continuing from service to the present time.  As such, it is not likely that this opinion would withstand judicial review.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible).  

In light of above, the Board will direct the AOJ to obtain a clarifying opinion from the VA examiner who conducted the December 2009 VA examination or a suitable substitute.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)

Accordingly, the case is REMANDED for the following action:

1.  The record, to include a copy of this Remand, should be forwarded for review by, to the extent possible, the examiner who conducted the December 2009 VA examination addressing the claim for service connection for residuals of a neck injury.  Based on review of the evidence contained therein, the clinician should offer an opinion as to whether it is at least as likely as not that any current neck/cervical spine disorder found to be present is related to military service.  In offering such opinion, the clinician should specifically consider all statements regarding the onset and continuity of relevant neck disability, and not limit the rationale for a negative opinion solely to a determination of a lack of sufficient clinical evidence of a neck disability during service or after service prior to 2008.  

The rationale for any opinion offered should be provided.
  
2.  After completing the above, and any other development as may be indicated, adjudicate the reopened claim for service connection for a neck disability based on the entirety of the evidence.  If this claim is denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence.   An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


